Title: Enclosure II: George Washington to Pierre Charles L’Enfant, 1 December 1791
From: Washington, George
To: L’Enfant, Pierre Charles


IIGeorge Washington to Pierre Charles L’Enfant

Sir
Philadelphia Dec. 1. 1791.

I have recieved with sincere concern the information from yourself as well as others, that you have proceeded to demolish the house of Mr. Carrol of Duddington, against his consent, and without authority from the Commissioners, or any other person. In this you have laid yourself open to the laws, and in a country where they will have their course. To their animadversion will belong the present case.—In future I must strictly enjoin you to touch no man’s property, without his consent, or the previous order of the Commissioners. I wished you to be employed in the arrangements of the federal city. I still wish it: but only on condition that you can conduct yourself in subordination to the authority of the Commissioners, to the laws of the land, and to the rights of it’s citizens.
